UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1184


MARIE A. BECTON,

                     Plaintiff - Appellant,

              v.

SOCIAL SECURITY ADMINISTRATION; ANDREW M. SAUL, Commissioner
of Social Security,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:20-cv-00394-D)


Submitted: May 20, 2021                                           Decided: May 25, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marie Becton, Appellant Pro Se. Wanda Denise Mason, SOCIAL SECURITY
ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marie A. Becton seeks to appeal the district court’s order granting Defendants’ first

motion for an extension of time in which to file the administrative record and answer her

complaint. * This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291,

and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Becton

seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




       *
         Becton states in her informal brief that she is also seeking to appeal the district
court’s order denying her motion for default judgment. We conclude that Becton’s
informal brief may not serve as a notice of appeal of that order because Becton filed her
brief outside the 60-day appeal period. See Fed. R. App. P. 4(a)(1)(B); Smith v. Barry,
502 U.S. 244, 248-49 (1992) (holding that appellate brief may serve as notice of appeal
provided it otherwise complies with rules governing proper timing and substance).

                                             2